Cypher, J.
(dissenting in part, with whom Rapoza, C.J., joins). I respectfully dissent from so much of the opinion as concludes that the adjudications of delinquency by reason of indecent assault and battery on a child and assault with intent to rape a child are duplicative.
The juvenile was indicted as a youthful offender for rape of a child with force (G. L. c. 265, § 22A) and assault with intent to rape a child under the age of sixteen (G. L. c. 265, § 24B). He was also charged with delinquency by reason of indecent assault and battery on a child under the age of fourteen (G. L. c. 265, § 13B).
On the indictment charging rape of a child with force, a Juvenile Court jury found the juvenile guilty of assault and battery (G. L. c. 265, § 13A), which was presented to the jury as a lesser included offense. The jury found the juvenile guilty on the indictment charging assault with intent to rape a child under the age of sixteen.1 The jury also found the juvenile “delinquent” on the complaint charging indecent assault and battery on a child under the age of fourteen. The juvenile was adjudicated delinquent on all three convictions2 and was “committed to the DYS” (Department of Youth Services).
With respect to the juvenile’s delinquency adjudication by reason of assault and battery, the majority concludes that the offense, as described in the jury charge, constituted a lesser included *705offense of indecent assault and battery on a child and, therefore, if convictions of both offenses are to be upheld, they must be based on separate and distinct acts. I agree with the majority that because, as charged, the assault and battery was a lesser included offense, and the jury were not provided a separate and distinct act instruction, the adjudication of delinquency by reason of assault and battery must be vacated. See ante at 694-696.
However, the same reasoning does not apply to the adjudication of delinquency by reason of indecent assault and battery on a child under the age of fourteen. As the majority acknowledges, indecent assault and battery on a child under the age of fourteen (G. L. c. 265, § 13B) and assault with intent to rape a child under the age of sixteen (G. L. c. 265, § 24B) are not cognate offenses,3 as each requires proof of an element that the other does not.
1. Procedural context. The juvenile argues, for the first time on appeal, that he was deprived of Federal constitutional and State common-law protection against double jeopardy because his delinquency adjudications were duplicative; specifically, that the adjudication of delinquency by reason of indecent assault and battery on a child under the age of fourteen was duplicative of the adjudication by reason of assault with intent to rape a child under the age of sixteen. Thus, according to the juvenile, the complaint on the lesser charge, indecent assault and battery on a child, must be dismissed. The juvenile bases this claim on the argument that the Commonwealth failed to identify separate factual grounds for the crimes, and the judge did not instruct the jury, sua sponte, that they had to find that each crime was supported by separate and distinct acts.
The juvenile did not raise the issue of duplicative convictions at trial. The juvenile also did not request a jury instruction that the verdicts had to be based on separate and distinct acts and did not object to the lack of such an instruction.4 In the absence *706of an objection, we review to determine whether there is a substantial risk of a miscarriage of justice. See Commonwealth v. Freeman, 352 Mass. 556, 564 (1967). As this case raises the important issue whether proof of conduct is relevant to double jeopardy analysis (specifically, duplicative convictions), it is necessary to examine both Federal and State double jeopardy principles.
2. Double jeopardy analysis under the Federal framework. The Fifth Amendment to the United States Constitution provides that no one shall “be subject for the same offence to be twice put in jeopardy . . . .” The provision is applicable to the States through the Fourteenth Amendment. Benton v. Maryland, 395 U.S. 784, 794 (1969). The United States Supreme Court has interpreted the provision as prohibiting the imposition of multiple punishments for the same offense in a single proceeding. See North Carolina v. Pearce, 395 U.S. 711, 717 (1969). Compare Blockburger v. United States, 284 U.S. 299 (1932), with Morey v. Commonwealth, 108 Mass. 433, 434 (1871).
The Supreme Court has adopted the Morey test to determine what constitutes the same offense. See Blockburger, supra at 304, quoting from Gavieres v. United States, 220 U.S. 338, 342 (1911), quoting from Morey v. Commonwealth, 108 Mass, at 434:
“A single act may be an offense against two statutes; and if each statute requires proof of an additional fact which the other does not, an acquittal or conviction under either statute does not exempt the defendant from prosecution and punishment under the other.”
While the language “proof of an additional fact” has been the source of some confusion for courts applying the Blockburger test, the Supreme Court has since explained that “[t]he same-elements test, sometimes referred to as the ‘Blockburger’ test, inquires whether each offense contains an element not contained in the other” (emphasis supplied). United States v. Dixon, 509 U.S. 688, 696 (1993). In Dixon, Justice Scalia, in a plurality opinion, expressly rejected a conduct-based approach for analyzing the meaning of “same offence,” criticizing the approach as inconsistent with Supreme Court precedent, “wrong in principle,” “unstable in application,” “a continuing source of con*707fusion,” and “a mistake.” Id. at 709-711. Compare Grady v. Corbin, 495 U.S. 508, 526 (1990) (Scalia, J., dissenting) (“[T]he Double Jeopardy Clause . . . guarantees only the right not to be twice put in jeopardy for the same offense, and has been interpreted ... to permit a prosecution based upon the same acts but for a different crime”).
Double jeopardy analysis focuses on the elements of charged offenses, rather than the conduct on which they are predicated, because the Supreme Court conceptualizes the Blockburger test as a “rule of statutory construction.” Albernaz v. United States, 450 U.S. 333, 340 (1981). This reasoning is consistent with the proposition that the Legislature’s freedom to define crimes and fix punishments is deeply rooted in our jurisprudence. See Brown v. Ohio, 432 U.S. 161, 165 (1977). The Blockburger test is thus a means of discerning legislative intent, or “congressional purpose.” Albernaz v. United States, supra. See Whalen v. United States, 445 U.S. 684, 693-694 (1980) (explaining that when the Legislature enacts statutes that contain different elements of proof, it may be inferred that the Legislature intended to authorize separate application of each statute). In contrast, when one statute contains all the elements of another, we may infer, absent a “clear indication of contrary . . . intent,” that the Legislature created a single offense for which multiple punishments are prohibited. Id. at 692-694. When the Legislature does explicitly authorize multiple punishments for the same conduct, these punishments are not violative of the Fifth Amendment even if they do not pass the Blockburger test. See id. at 695.
3. Double jeopardy analysis under the Massachusetts framework. a. Historical development. Although not derived from the Declaration of Rights, Massachusetts has “long recognized a State common-law and statutory prohibition against double jeopardy.” Powers v. Commonwealth, 426 Mass. 534, 537 n.5 (1998). See Thames v. Commonwealth, 365 Mass. 477, 479 (1974). “The standard in Massachusetts for determining whether multiple convictions stemming from a single event are duplicative was first articulated over a century ago, in Morey v. Commonwealth, 108 Mass, [at] 434.” Commonwealth v. Cabrera, 449 Mass. 825, 827 (2007). Under Morey and its progeny, “a defendant may properly be punished for two crimes arising out of the same *708course of conduct provided that each crime requires proof of an element that the other does not.” Commonwealth v. Valliere, 437 Mass. 366, 371 (2002). Thus, “[i]n this analysis, ‘[t]he actual criminal acts alleged are wholly irrelevant to the application of [the rule]; rather, the elements of the crimes charged are considered objectively, abstracted from the facts . . . .’ ” Commonwealth v. Cabrera, 449 Mass, at 827, quoting from Commonwealth v. Jones, 441 Mass. 73, 76 (2004).
In Commonwealth v. Catania, 377 Mass. 186, 191 (1979), the Supreme Judicial Court, resting on the fact that the evidence presented at trial to support each of two statutory offenses was the same, concluded that one was a lesser included offense of the other, notwithstanding the fact that the two offenses contained discrete elements. The court later overruled the reasoning in Catania, stating that it was error to “look[] beyond the required elements of the statutory offenses ... to the actual evidence introduced at the defendant’s trial” (emphasis supplied). Commonwealth v. Crocker, 384 Mass. 353, 359, 361 (1981). “The error in Catania was important; it demonstrated that a departure from the elements-based Morey test in favor of a judicial assessment of the evidence at a trial of multiple offenses (the so-called ‘conduct-based’ test) . . . ‘runs the risk of unnecessary intrusion into the legislative prerogative to define crimes and fix punishments.’ ” Commonwealth v. Oliveira, 53 Mass. App. Ct. 480, 484 (2002), quoting from Commonwealth v. Crocker, supra at 359.
Perhaps the best explanation comes from Commonwealth v. Alvarez, 413 Mass. 224 (1992), in which the Supreme Judicial Court characterized the Morey rule as subservient to legislative intent. The court explained that the Morey rule
“is a principle of statutory construction designed to aid in the judicial interpretation of criminal statutes where the Legislature has not expressed an intent as to consecutive punishments.”
Id. at 232. This view of Morey is consistent with the United States Supreme Court’s view of Blockburger. As the Morey rule is merely a guide to statutory construction and a method of discerning legislative intent, it gives the judiciary no authority *709to second-guess the Legislature or to reverse convictions of non-cognate offenses, even if the predicate conduct is unitary. See Whalen v. United States, 445 U.S. at 692-695. Compare Commonwealth v. Oliveira, 53 Mass. App. Ct. at 484-485. The framework can be summarized as follows: generally, convictions of two cognate offenses must be based on separate and distinct acts unless the Legislature has explicitly authorized cumulative punishments. See Commonwealth v. Alvarez, 413 Mass, at 232. In contrast, under the Morey rule, convictions of two noncognate offenses are permitted, even where the convictions are based on a single predicate act. See Morey, 108 Mass, at 434.
b. The St. Pierre line of cases. In spite of the principles articulated in Crocker, Alvarez, and Oliveira, both this court and the Supreme Judicial Court have, at times, departed from that line of cases. See, e.g., Commonwealth v. Valliere, 437 Mass, at 371; Commonwealth v. Jones, 441 Mass, at 76; Commonwealth v. Cabrera, 449 Mass. 825 (2007); Commonwealth v. Morin, 52 Mass. App. Ct. 780 (2001). Rather than applying an elements-based test and focusing on legislative intent, we have issued decisions that succumbed to the Catania error by conducting a fact-based examination. In so doing, a line of cases has developed that is incompatible with the doctrinal principles of Morey and Blockburger.
The source of the misdirection in our case law as to double jeopardy principles appears to be dictum in Commonwealth v. St. Pierre, 377 Mass. 650 (1979). There, the court commented:
“This court recognized in Commonwealth v. Gallarelli, 372 Mass. 573, 578-579 (1977), that the [Morey] rule could be manipulated by a prosecutor so as to harass and oppress. That was said in the context of successive prosecutions, but there may be an element of harassment in the use of multiple charges in the same prosecution when they open up a prospect of ‘double’ punishment for crimes not duplicative in a technical sense, but so closely related in fact as to constitute in substance but a single crime.”
Id. at 662-663.5
*710While the St. Pierre court suggested, in dictum, that the Morey rule is not perfect, it never indicated that the rule should be changed. Nor did it indicate that a separate acts analysis is warranted. In warning that it might be possible for a prosecutor to circumvent the Morey rule when charging defendants, the court did not suggest that the existence of such a possibility justified adoption of a conduct-based analysis. Nowhere in St. Pierre did the court reason that a fact-based test could or should supersede a legal elements-based test. See St. Pierre, 377 Mass, at 662-663.
Commonwealth v. Thomas, 401 Mass. 109, 119-120 (1987), in its own dictum, was the first case in which the Supreme Judicial Court incorporated St. Pierre’s dictum, by referring to it after determining, by an elements-based test, that the defendant’s convictions of both indecent assault and battery and rape were duplicative because the former is a lesser included offense of the latter. It is important to note that the Thomas court applied the conduct-based analysis to cognate offenses, where one was typically a lesser included offense of the other, and offered no guidance as to how a conduct-based analysis should be conducted. Nor did the court discuss whether such an analysis would be proper when a defendant is convicted of two noncognate offenses.6 The dictum in Thomas, joined with that of St. Pierre, created a detour.
It is implausible that the Supreme Judicial Court intended to erode, through the casual use of language, our well-established and historic scheme for analyzing double jeopardy principles in the duplicative convictions context. After Thomas, cases began to appear which assumed that a conduct-based approach may be used to determine whether convictions are duplicative, even for *711noncognate offenses. See, e.g., Commonwealth v. Valliere, 437 Mass, at 371; Commonwealth v. Keohane, 444 Mass. 563, 574-575 (2005); Commonwealth v. Cabrera, 449 Mass, at 828; Commonwealth v. Morin, 52 Mass. App. Ct. at 787.
In Commonwealth v. Gallant, 65 Mass. App. Ct. 409 (2006), we noted that “it is difficult to see how such a conduct-based test could ever possibly mesh with the Morey standard” and, further, that since the Morey rule “only applies to situations in which two or more convictions arise out of precisely the same act, let alone acts ‘closely related in fact,’ ” a conduct-based analysis would render the Morey standard “wholly superfluous.” Id. at 414-415.
In Gallant, we attempted to foreclose future misreliance on the St. Pierre dictum by stating the following:
“[T]he Supreme Judicial Court’s approach [to determining whether convictions are duplicative] appears to indicate that the Morey rule, with its strict focus on elements, renders any conduct-based inquiry irrelevant', that is to say, provided the Morey test is satisfied, no inquiry into a defendant’s conduct is required. Such an interpretation conforms to the . . . admonition in Jones'. ‘[In determining whether convictions are duplicative,] the elements of the crimes charged are considered objectively, abstracted from the facts.’ ” (Emphasis added.)
Commonwealth v. Gallant, supra at 415, quoting from Commonwealth v. Jones, 441 Mass, at 76.
I agree with the reasoning in Gallant. Cases such as Valliere, Keohane, and Cabrera suggest that a conduct-based inquiry is sometimes proper in cases where a defendant is convicted of two noncognate offenses. This suggestion, in itself, belies traditional double jeopardy principles. To perpetuate this trend seriously separates our jurisprudential principles from that of the Federal courts and the courts of the other States.7
4. Indecent assault and battery on a child and assault with *712intent to rape a child. “It is the prerogative of the Legislature, in the course of defining offenses and fixing punishments, and in furtherance of public policy goals, to punish related offenses separately.” Commonwealth v. Cabrera, 449 Mass, at 828, citing Commonwealth v. Jones, 441 Mass, at 75. Compare Commonwealth v. Jones, 382 Mass. 387, 394 (1981).
The statutes defining the crimes at issue in this case fulfil different legislative policy goals. The crime of indecent assault and battery on a child under the age of fourteen reinforces the Legislature’s (and, therefore, society’s) goal that children not be molested in a sexual way and fulfils the policy goal of protecting against and punishing the actual indecent touching of a child. Compare Commonwealth v. Oliveira, 53 Mass. App. Ct. at 486 (indecent assault and battery on a person over age fourteen). The charge of assault with intent to rape a child under the age of sixteen fulfils the policy goal of protecting against and punishing “the threat of a violent, unwanted invasion of a [child’s] body.” Id. at 486-487. Compare id. at 487 (“Each of these crimes has distinct, independent importance, and we see no basis for the conclusion that the Legislature intended the courts to disregard an unwanted, indecent touching of the victim simply because, in one episode, the defendant also assaulted the same person, intending to rape her. The battery — the indecent touching which is not an element of [assault with intent to rape] — cannot be overlooked”).
Thus, the omission of a charge on separate and distinct acts did not create a substantial risk of a miscarriage of justice.8 See, *713e.g., Commonwealth v. Mamay, 407 Mass. 412, 418-419 (1990); Commonwealth v. Black, 50 Mass. App. Ct. 477, 478-479 (2000). Accordingly, I would affirm the adjudications of delinquency by reason of both indecent assault and battery on a child and assault with intent to rape a child.

though the juvenile was charged as a youthful offender, the jury did not find that the offense involved the infliction or threat of serious bodily harm, and he was thus adjudicated a delinquent child. See G. L. c. 119, § 52.


Like the majority, I recognize that a “juvenile adjudication is not considered to be [a] criminal conviction,” Commonwealth v. Ogden O., 448 Mass. 798, 804 (2007), citing Department of Youth Servs. v. A Juvenile, 384 Mass. 784, 786 (1981), but, for ease of reference, refer herein to the juvenile’s “conviction(s)” or “adjudication(s).”


Cognate offenses are those “where one is a lesser included offense of the other.” Commonwealth v. Howze, 58 Mass. App. Ct. 147, 152 (2003).


Whether a conviction is duplicative is a question of law. See Albernaz v. United States, 450 U.S. 333, 340 (1981). Whether a defendant’s actions constitute separate and distinct acts or are part of a single episode is a question of fact for the jury. Commonwealth v. Maldonado, 429 Mass. 502, 509 (1999).


It is noteworthy that in St. Pierre, 377 Mass, at 662-663, the Supreme Judicial Court did not cite authority for this dictum. The court cited to a law *710journal article and Commonwealth v. Gallarelli, 372 Mass. 573 (1977). In Gallarelli, however, the court majority noted that, as opposed to Morey’s “same evidence” rule, the “same transaction” rule does not have broad support among other States; the court further commented that it was not “inclined as a matter of policy to modify [its] approval of the ‘same evidence’ rule as first clearly enunciated in Morey.” Gallarelli, supra at 578.


furthermore, the reference to conduct-based analysis was not relevant to the Thomas court’s conclusion that the defendant’s convictions were duplicative. See 401 Mass, at 119-120. Rather, the brief mention of St. Pierre reflects a common convention in appellate writing — that of employing a “belt and suspenders” approach, by providing alternative grounds for the court’s holding.


A majority of States have adopted the Blockburger test. See, e.g., State v. McGill, 213 Ariz. 147, 153 (2006), cert, denied, 549 U.S. 1324 (2007); State v. Thompson, 343 Ark. 135 (2000); Kelso v. State, 961 So. 2d 211, 281-282 (Fla. 2007); People v. Sienkiewicz, 208 111. 2d 1 (2003); State v. Schoonover, 281 Kan. 453, 493-498 (2006); Holbrook v. State, 364 Md. 354, 369-370 *712(2001); People v. Ream, 481 Mich. 223, 240-242 (2008); Graves v. State, 969 So. 2d 845, 848 (Miss. 2007); State v. Winkler, 266 Neb. 155, 159 (2003); Mooney v. State, 990 P.2d 875, 883 (Okla. Crim. App. 1999); State v. Easier, 327 S.C. 121, 128, 131-132 (1997); State v. Johnson, 739 N.W.2d 1, 7 (S.D. 2007); State v. Prior, 181 Vt. 564, 566-567 (2007); State v. Gocken, 127 Wash. 2d 95, 107 (1995); State v. Kurzawa, 180 Wis. 2d 502, 524, cert, denied, 512 U.S. 1222 (1994). Compare State v. Ezell, 159 N.C. App. 103, 109 (2003) (“[W]e are not required to start and end our inquiry with a Block-burger analysis of elements. Blockburger is an aid to determining legislative intent in that it creates a presumption that . . . may be rebutted”); State v. Ranee, 85 Ohio St. 3d 632, 636, 639 (1999) (where analysis under State’s multi-count statute and Blockburger are functionally equivalent, “unnecessary to resort to . . . Blockburger test”).


Moreover, even if we take the “belt and suspenders” approach that often leads our analysis astray and even if Oliveira did not apply, and even if the *713language of St. Pierre is applied to the juvenile’s actions and not to the elements of the crimes he is charged with, the actions here are not so related as to constitute in substance but a single crime. See Commonwealth v. Jones, 441 Mass, at 76, quoting from Commonwealth v. St. Pierre, 377 Mass, at 662-663 (defendant can be sentenced for violation of two noncognate criminal statutes “unless it can be said with certainty that [the defendant’s] actions were ‘so closely related in fact as to constitute in substance but a single crime’ ”). Although the actions shared a point in time, they were different in form and intent. By itself, a close temporal nexus between discrete acts does not automatically blend those acts into a single crime. Compare Commonwealth v. Mamay, 407 Mass. 412, 418-419 (1990) (defendant’s inserting his tongue into the victim’s mouth constituted indecent assault and battery, while his tearing down her pants, together with anal and vaginal penetration, constituted “two distinct acts of rape”); Commonwealth v. King, 445 Mass. 217, 225-226 (2005), cert, denied, 546 U.S. 1216 (2006) (scratching of the defendant’s penis underlay the indecent assault and battery conviction, while licking of the defendant’s penis underlay the rape conviction); Commonwealth v. Fitzpatrick, 14 Mass. App. Ct. 1001, 1003 (1982) (affirming judgments as to both indecent assault and battery and rape, observing that “[a]n indecent contact which is separate from and not incidental to the act of penetration does not merge with the crime of rape to constitute but a single offense any more than a second penetration of the same victim during the same criminal episode constitutes but one rape”); Commonwealth v. Lord, 55 Mass. App. Ct. 265, 272-273 (2002) (separate convictions of assault and battery, assault and battery by means of a dangerous weapon, and indecent assault and battery affirmed where the defendant sprayed the victim with mace, threw her against a wall and battered her with his hands and feet, and then attempted to remove her underwear); Commonwealth v. Kopsala, 58 Mass. App. Ct. 387, 393 (2003) (convictions of rape and indecent assault and battery not duplicative where the evidence that the defendant “pulled up the victim’s shirt, exposing her breasts, unbuttoned her jeans and pulled them off, and removed her panties” constituted a “separate and distinct act from the penetration”); Commonwealth v. Johnston, 60 Mass. App. Ct. 13, 22 (2003) (pulling the victim’s hair constituted assault and battery, and was distinct from the act of rape). Contrast Commonwealth v. Morin, 52 Mass. App. Ct. at 787-788 (defendant could not be sentenced on both assault with intent to rape and indecent assault and battery).
Indeed, the possibility of duplicative convictions here is minimal in view of the evidence that three acts occurred: (1) the victim was pushed to the bed and buried her face in the bed; (2) her pants were taken down; and (3) the juvenile got on top of her and “humpfed]” her. Where the jury were properly instructed on the elements of each crime, the verdict slips reinforced the distinctions, and the jury found the juvenile not guilty of rape, the conviction of indecent assault and battery on a child is not duplicative of that of assault with intent to rape a child.